OFFICE   OF THE ATTORNEY      GENERAL    OF TEXAS

                                    AUSTIN


GLuLoC.MANN
Aruemw?QP(mAL



Haa. Clint Barham
couaty   Attorney       .
Wath County
Iltrpbatllle,       Texar
Dear 81~1




                                                         rrwdre4 an4
                                                        quote rrom your

                                                       8 the oontrolllag
      8tatute.oa 80                                    It prodder that
      the rloation                                     oaataraed by thr


                                               reported to the county




                                 ~rsrultr    +olarsd by the oomrPi8riOne?8
      oourt.

                %?Om a reading Of thrre proririonr 1 8~ a0 bar18
      top 8th di8tillOtiOll8  but iamauah a8 the qUO8tiOXJ 18 ma40
      md  it,wfil.loOa   bo tima fOr trU8teO llaOtiOm 1 a8k that
      YOU @To me 70~ opinion an thssr qufrtionrg
Hon. QlfntBerhem,DaSO 2


                  '(1) Whloh body should OallYa.18
                                                 the rsturar                   of
      trU8tbi      OieOtiOn8 Oi OOIUIOM8OhOOl di8triOt87
            -(2) 'aloh bodt rhould Oanvam the return8 ot
      independentrohoo1 dietriots wherein the 8OhOle8tiM
      Me 108s than 5000
             "(3) 'Xhlahbody rhould aanta8e the returar of
      ladependanteohool diatriatr having 8OhOlasti08Of
      more then 5007"
                  Artloler 2746 an4              27&6a,   Vernan*r Aanotate4   Taxa8
Civil Statutee,           read   a8   follow8:

                  =Art.     2746.
               Wald trUEltOO8 rhall aDpOint    three (3) persO3l8,
      qualiiied toter6    oi tha dlrtrlot,  wlm shell hold rmoh
      eleotlunan4 naka return8 thereof to sal4 trwteer within .
      iit0 (5) day8 after    8uOh elrotion, and raid persons    shall
      ?eOeite en cc enEatitXlfor their 8erViOe8 the 8~ Of
      One Dollar ($3 eaoh, to be paid out o? the looal fund8
      oi the sahool dlotrlct where the eleatlonwas !mld.         The
      Board Of Truateea, when OrdOrlag 8uoh elCotloa en4 appolnt-
      inngpersons to hold elootion, rhall give aotior oi thr tina
      and plaoe where auoh eleotion will be held, whlah aotfoo
      shall be POeted ltt:thFtO 3) public plaoer wlthln the 418.
      trlot at least twenty (20I day8 prior to the data       of holbing
      raid oleotlonr Ii, at the tlpleand plaar for holding 8~0h
      rlrotion, any Or all Ot th. p@?8Oll880 O~pOi@Od t0 hold
      8Uoh eleotion are absent or refuse     to mot,   than th el&OtO?8
      ~l'O8CUlt may seleot or their number 4 QW84Xl or per8oa8 to
      aot in the pleoe or those absent or retU8lag to act. Said
      Board of Trustees shall meat and oaava88 the return8 Ot
      raid oleation tit&      rive (5) day8 after return8hare bean
      made end daalare the result of said elcotion aad i88UO t0
      the ~?8CUi8 60 eleoted their 001tl~li8131OIl8  88 8uOh tr'l8tCC8,
      and shall notify the County Judge or the County SUperlntCII-
      deat ii the oountp ha8 a Srrperlntandent.Ae amended, AOt8
      1941, 47th Leg., p. 1373, ah. 623, 61.”
.




    Hon. Cllat BarhsrP,pago 3

                        2746a.
                    ickt.
                _ .“a of the ballot8   ?Or the  rleation of a 80hool
         truatae  la aomaoa 8ohOO1   4i8trlat8 an4 in ind8pm4at
         lOhQol d18tr:&8 hating     fewer than tlra hundre4 (90)
         8OhO~artiO8 08 8hom by     the last preoedin8 8OhOla8tiO
         OOLl8UO roll approved by   the State Dqartmcurtof Eduoatlon
        Md   &Ohl8iVO   Of t?M8fO?8    rhall  b8 printad with blaok
        ink 9 alear white papera      of autrlolent thIaknr8a to pro-
        tent the marks thoraoa baIng 8ean through tha paper, and
        bo of MifOrm    styla ard dfmea8fon) at the top of fhs
        ballot there rh811 b;aprlate4 ~Otfiolal Bellot,
        Indepandsat Sohool Distriot~, the number or acme of th
        rrohooldistriot   In whrhioh the eleotioa I8 to be held toa
        be filled in by the judge oi the county when ho ordara
        the ballota printed. Any peraon do8lrlngto hate hi8
        n8me plaoed'on eaid ottioial ballot, a8 a 08ndldato ror
        the ofl'ioeof trwteo of a oum8on 8ahool diatriot       or 02
        an independaat oohool diatriot a8 herein prOTide rhnu,
        at leaat ten'dapo.before8814 aleotlom, rile a writtan         '
        requeet tvlththe oountf judga of the count;tIn whioh 8ai4
        418trlot is loaated requa8tlng that       hIa aa01 be plaaed
        on the ofrlaIal~bal.iot,    On4 a0 oan4ldats ahall have hla
        name printed on aai4~b8llot unlrea ho hno oomplleawith
        the ~rovl8fOn8 of thf8 dot prOTid8d that iit@ or more
        resident qualftied Yoteza 1a the dlatriot na7 raquo8t
        that oertafn neime8be prhtea. The oounty $&go, upon
        reoeigt or 8uah written raque8t, and at lehst iI00 day0
        before the eleotion, 8hall hate the ballot8      prlatsd a8
        provided ia this Aot, plaolng on the ballot th8 nam ot
        eaah aandldata who ha8 oomplled with the te?Q8 Of thf8
        Aat, aad aallter a 8uffloIeat number of printed ballot8
        and amount or supplies nroesaary ror aaoh eleatfoa to the
        p?SSiaftIgotriaaz of the aleotlon at laa8t oae day betoro
        raid 8laatlon is to be held, raid SlsOthI 8Upplia8,
        ballot8, boxer, aad tally 8haOtO to be drlitard       by the
        oounty Judgr by mall or in 8ny other manner by him 4oama4
        beat,      to   the ~residhlg    Off foe? Of a014 bl.OtiM  fn rOti
         OmdOpO8            whloh shall not  bo O~OZIO~by the 8lOOtiOR OffiOe?
         until the day of the slOOtion. The expen88a of printing
         the btilatr and dolivaiug lame to the p?6Blding OffiOar~
         togethar with thr other expense8 lnoldantal to 8814 alaO-
         tiaD Shall be paI out of the available maintenanaa fuadr
         belonging to the 8OhOOl district in w?iiahaaid llOotioD.
         18 helb, or to be held. The orrioera  OS aald alootlon
HOJI.Clint Barham, pa&a 4


     rhall.Qa required to u8e ths ballota 80 fU.rai8hOd    by thr
     aounty Judge or prowida horoln. The rlrotloaoffloor
     shall make raturna of 8ald OlOOtlOn to tha oounty ju4dgr
     an4 orrtlfy the result in the aam menaer a8 18 n6w re-
     qU.iredby law, an4 raid ballot boxer whloh rhall harr
     besn fiuni8hO4 by looal school OffiOiti8 shall be rant to
     tha fJotUAtyjudea and raid eleatioa ?StUM8    8b3.l be oan-
     V’a88sd by tha CWni88iOnOr8 ' Court and together with ballot
     boxer  8brU !a oafsly pre88.Wed  for a period   0s threr
     month8 next after the data or the sleatlon. (a8 OQMasd
     Auto 1935, 44th Lag., pa 135, ah. 55,. 0 2.1"
                Your fir8t qar8tlon rsqulree the oonrtruotion at
Artiolaa 2746 an4 2746a, Vernon’8        Annotated Texar Civil Statutea.
F;tl;i:lativo history Of these 8tatutea I8 thorarora highly
                Artlola 2726 wa8 aaaotsd In 1915 and among otha
things p&dad          that the board 0s truate~a 0s ooglpcll8OhOOl
418trlotr ahould aanvaa8 the return0 0s truatee aleotlona at              ,
auoh ni8triOt8.        Artiole  2746a was enaotsd in  1925 by  Senate
Bill 263 or the 39th Legislature, ml among other thing8 pro-
tided that the dofml88ionata*        oourt rhoula aanvaa8 the return0
of trustee elaatioa8 of oommoa rahool dlstrlotr and 0s lnaepsn-
dent aohool alatrlot8       hating loos ~than 500 8Cho~etiOs. Seatlon 2
or saaate aiu 263 above refarred to provided rot tha rapral or
all laws in 00nr;liot. It la'our opinion that         Senate Bill 262
rapeale and 8UpW8ed84          the provlslon in Artiale 2746 proviaing
$02 the oanvaaalng or trU8tkW        elactlon r6tuZn8 0s Oomlon 8ahOOl
dlatrlat8 by tha board of trurtras,an4        t&t upon the parrago of
Artlole 27&a in 1925 tho ooipLlitisloner8~ oourt and not the board
or trU8tW8      wa8 the proper body to oanva88 tru.ter     alt4otloa ra-
tUra8  of oa~mola8ohOOl dirtrfOt8. III 1935 tit+010 27&h ~a8
emendedby the 44th Lagi8laturo ln only one reaprot, towltt            thr
Da)‘BWtt of s   leo tio l  XpWlS~8 Out Qf 8OhOO1 fund8 Of the di8triot
                           n
Instead 0t 0ti     0s   the goneral tuna or the oounty. In 1937
Artlo1e 2746 wag re-enaoted        by the 45th Legf8htUN)     it ~a8
amended 0dly to provide that the tru8tees        ehould a point three
Wallflea persons for enoh voting box of the diotr!Ot fnrtOa4
of merely thrae quallr~od votara oia           airtriot to hold the
trust88 eleotlonr.        sootion 2 or the sot, H. B. 762, prOvide4
a8 SOllOw~r
  ._



Hon. Clln~ a#rhnm, pg.         5.,


               *8608~60 0r the raea that In 60fh4 aah       u;8trht8
       In Texaa there ia more thaa     oao toting box, and wherera
       undaf thi old Statptea   groat lnooat~la~oa    ma aauaed to
       the reaidentr or aaah.dlrtriota     bsoauar or the grw     dir-
       t&now whlaa ?na$t aeoaaaarily be traveled    rad wherrar muah
       earing of tima ud expenar oan be obtalnrd b y     lllawlng the
       holdtie of ~~6ot10~8 IpOP OontMiMt       t0 the rotary oreate
       aa emergeaey and an taperatlrr ublio neoseaitythat the
       Constitutional   Rule   requiring   b P116 to be   read oa t&m
       several day6 br eaependsd, end       raid Rule ia hereby 8uapeaded,
       ~4 -18 Aot almU- take SlVeot         and bo in for00 on and after
       ita   paoeeger and it is 60 qaoted.”
            The 80%. ala.'& oontaia a rapalfng   olauro,
2?&6 was again re-anaotad  antitumwled la 1941 by H. 8, l,l?$:
47th Leglaleture. The artlola wee mend& only with roapret to
the payment or 01eoti0~1 0xptia66, providing for the ptqmrnt   or
anoh expenao8 by the board ot trWteee   instead ot the oouuty,
Thenaot did’not aontaln a repealing olaaae.
            KPethluk the r0uOdng                       oonatra~
                                    rules or 6tfitlttOP~
tlan are pertinent and a plloablo to pour firat   u6atlon.   Xa
Quote room Imrla* Suaher Paad matutory Conetouot Pon, pager $41-E
34,  524+#,   as iollowat

                 qhs oonatitutionalpratiefon requiring anendmeatr
       to be made by eo%tiag out the whola 8aOtlOn a6 amadd ~68 '
       not FatenQsd to makr any dirrsrent rulo as to the eifeot
       Of 6UOh #IWIld!6OBt#. So tar aa the aeotlon 1s ahanged it
       maat rsoelte a naw operation, but 60 rar 86 It $8 not
       ohangod it would be dangoroar to hold that the mere nominal
       re-ansotmeat #atld     hate th0 6rr40t or dlrturbing the whole
       body of rtatutea.inpari mstuia whloh bad been pa886d 83506
       the rir6t    enaotmeat. There must be somethingin the nature
       or the new lo~alatlon to .showauoh an intent         with reaaon-
       able oloararsr before an lmplied repeal OM bo reoogalaed.
       ‘By obeutlng     the O0fl8titUtiOllti rOX%II Or amending a 8@OtiOa
       or 6 statute,* 8678 tho OoUrt in 0110oaar, ‘the legi8lahWe
       doss not axpro      an intonttoa then to Meat. tha whole 8eOtiOn
       as (Moaitod, .bnt Only an lntsatlon then to eneot      the ohaage
       whioh 16 indioated.      Any other rule at oonatruotlon,would
       e~tiy intrtiuoe uwxpeotd result6 a+ work imat ~JM-
       v6nDf6noe.  q
Hm.   Cl&t   Barham, page   6




              Vha sPraudmantoparatsa to repealell+.bS
                                                    the aeo-
      tlon'daooded not eabraoed .fn tha amrndad rorm.
      tlona of the amondad aaotlona whioh are morelr
      WithOUt ohangr are not to be oonalda~ed (1srepealed and

      to have been.the law at any time prior to the paaaagc,of
      tha amandad aot. Tha ahanae taker eiieot proapeotIvaly
      aooordlng to the general mfr.         A repeal of that
      lo twould not rfflte the &rotiaI&i~ ia origlntip emote&
      On the OontrarfJ,a repeal of the amendatory aot atmld bC
      a repeal of tha prorlaiona therein oontlnued ha foroe frog
      the original a&,
            ‘*. . . ~i%hsrs
                          a urotIao Is added to a eeotlon bd
      nmendmratIt all be atrlotl~ CCQ8trUOd and will be applied
      only to that aeotloa, unleaa a oontrary    intent   la oloar.*   .
      ~Fa@ziaIa addodl

                qapaal anA ra-anaotmant - Effcat or ra-anaotmaut
      on 3.ntarmadIata   aota.-This    rubjeot has alraadp bran OWLI
      alderad to wrm extant la a roraer ohaptar. Where an aat
      la aaendad or r8v,crLed, and the rcmmar aat expressly or by
      inp%boatIonraplalad; saoh provlalona of the old law a8 are
      lubattitlall re-eaaoted~ are deemed to be oontlnuoua. *A
      later law whT oh Is merely a ro-anaotmantof a formar doer
      not rapeel an lnterinodlate    aot whloh has qualified or lImIted
      the first    one, but such IntarmadIats aot wIl1 be,doemed to
      ranala in roroe, a& tq qua3lry or modfry the new aot la the
      aama manuor as It aid the rirst.* This 1s aape0iaU.y true
      ii the Intarmadiatslaw la apsoial or partlaularand the
      re-enaoted law la a ganeral law nn the sane aubfeot. Where
      a law is amended and re-anaated as amended, any intsrmdiate
      law ineonalatentpith the new matter.lntroduoed,          or ohango
      made by the amendment, wI.11be rspoaled. where a law la
      aubatantlallpr+anaotad It la sald to ahow that the logla-
      lature did not regard     It as repugmn%     to an intermediate
      aot   to aaxo  axten ouvrring   the #am aubjeot. A town ohartor
      granted    in 1857 forbadethe sale of liquor. An amendment
      made in 1859 gave power to lloenar       Its   sale.  In 1870   tha
      ohmtar of 1857 was m-enacted        aA   th0   linit6 Or the town
      extended. This was held not to repaal ths aat oi lLt59,
      but to be a mere deolaratlon that the rot of 1857 was

                                                   J
Hau. OllntBuham,pqe         7




     8till    in totoe,     ~83 rolatsd   baok to the tiae or its
     original passago. SOOtIOn 5 or an aot Of Nevada Of
     1885 ‘In regard to the oociponaatlon of oounty            orrloera
     fixed the oozlpoaaation oi tho oounty oiiloora or Elk
     oouaty, giving        the sherlfr   oortaln retbe, the dlatrlot
     attorneya salary got 2,000 and the auporlntandontof
     aohoolr a salary of 9800. l'ebruarr           23,  1887,   aa lo t
     was ~aaasd to oonsolldate oortaln oouatl            OfiiO08,
     *hioh provided that dietriot attorneys            should be ex
     oftlolo luprrlntendsntls         of lohoola withoutadditional
     oom armatlon. On Uaroh 5, 1887, 8e6tIon 5 o ? th a lo %
     oi P885 uaa aaonded so aa to give the aherlfr ot Elk
     oouaty     a salarT or 34,000, In lieu or toes, an4 the
     aeotlon re-atiaoted inoluding the salary of $600 Sor
     the aupsrintscdontof aohoola. It was hold that                 the
     only   objoot      or the aot of. 1887 was to ohango the oom-
     peqaatlou or the ah~rlrf to a salary, that it did not
     repeal or aiieot        tha aot oi Bobruarr,1887, and that
     the district attorney was not entitled to the aalar)
     or 3600 as ex oriioio superintendentof aohoola.*
               It la our opinion that Senate Bill 263 OS the
39th Laglalaturo repealed and skporaeded the prurldon of
Artlole 2746 (passed In 1915) proriding ror the oanvaaalng
ot truetee    oleotIoq8 or ooninonaohool dlatrlota by the board
of t~tUt4BO8.    It ‘1s our rurther oplnlon that it was not the
intention or the l,SthLogIalatuo in 1937 to repeal the pro-
tislon    or A,rtlola27&a providing for the oanvaaaing of
trustee elections oi oommon aohool diatrlotr by the ooamla-
aionerr~ ooourt in their ro-enaotment aud amYUnw&t Or AHIOle
2746,     It ia our rur8har opinion that it was not  the Intention
oi the 47th Leglalature La 194l to repeal auoh proo*iaIoaa    of
Artlao 27&a IIIthe re-enaotmont and anendaent of Artiole 2744.
                     Tho oaao of Shaw f. Taylor; 1f.6 9.X  (24   452,
rudered   DOO, 19,          1940  involved the oontoat of a eamaon 8ohool
patriot              l
               trust00 leot~on, a0 trfd wurb~a rindingr 0r iaot
ahow tha$ the          elootion rotarna were oanvaaaed by the oomla-
aIoaara* court. Noithor party questioned this propoaitIon
although other matters           were strongly oontoatod. The Oourt
Mth rull knorledgo or auoh raot6 rouderod judgmnt. 01 OouI%i
Us       oage 16 not dooIalto o? your mat question         a6 the llattar
-56  net    dlr00tlJ       b&ore the court , but It la ab 10aSt to 801118
 Qt*nt porguaglrrupon the quoatloa.
                                                                         .




ma.   Ollnt   Buham,   page 6


            In an8wer to your first question you ue rcspcot-
fully advised that it ia the opinion of this dopartmeat that
the oommlrsloaerr~ootut rhould oanvass the rcturnc of tmmtcc
clcotioac oi oomzaon8ohool diatriotc, 0piniOIA8Numbcrrro-655,
0-750 and O-1357 o? thir department 8re hereby ovcrrulc4 inro-
far a8 they ooafllot with thir holdlng.
            The 0880 of Thomae v. McGcmn, 94 S.YY. (26) 839,
hold8 that cn clcction in cn lndcpcndcntsohool dirtrlat
hd.llg 1CS8 thM 500 8OhOhlltfO8 W'M IlOt OOIl@8tCd tllltilth.
r&urn8 had beca.oanvs8se4bt the oomd8aioa6r81 oourt a8
provided by Artlola 27&a, V.A.O.S.
            In an3war~to'your8cOOn4 qUC8tiOllyou arc respcot-
fully advised that lb 18 the opinion of this d8pCHLICCat that
th6 oommlacloncrc~oourt should ocnvaac the return8 of trwtcc
ChOtiOll8 of lndcpcudcutcohool dictlYiOt8 w%crein the 8OhOla8tiO8
am 1CSS than 500.
            Article 2776, Vernon*8 Aanotated Texas Civil Statutcr,
read8 a8 fOllOw81
               "All ~lootlons shall bc ordered by the boar4 of
      trustees of eaoh IndcpcnUcnt 8OhOol distriOt{ Snd 8UOh
      order shall bc mad8 at l&tat ten daya bciO?C the 4atC Of
      clcotlon; an4 a aotloe of the order rhall be ported at
      three ditfercnt plaocr'ia bhc dlstxlot.    The boar6 of
      rohool truatee8, at the time of ordering 8aoh elcotioa,
      shall appoint three parson8 to hold the clcotfon,an4
      chall db8i@iCitCthe p&Q88 wh8re the PO118 8hal1 be QpSft.
      Eaoh pcraon appointed to hold cuoh elcotloa rhall rcOcivC
      0110 dollar thcrcfor,  to bc paid Out O? the gCncz& iUn4
      of the oounty aa other 01aL.w are paid. All luoh ClOctioII8
      8hdll be held, and returnr thcrcof nadc to..the board of
      8Ohool tlW8tCC8, in aooordanoe with the general cleotion
      hW3. The board of 8ohool trustee8     8hall Oallvall8Uch
      returns,   dcolare thc'rcsult of suOh OlcOtioa, and i88Uc
      obrtirioatcrof cleotion to the perron ahown br SuOh
      returns to be cleotcd.W
               the case of killer T. CO??~S, U.8 T. 381, 15 S.FJ- (2a)
l0%, answer8 to Ocrtlfie4 quertlonr ooniormeb $0 (CiT* APP.1
l7 %W. (26) 1100, holds t&t      ArtiOlC 2776,V.kC.5., aRPlic8 to
8ch~l dirtriot@     orgcnlacd under gcilcrcllndepcndmt lOboOl 4&-
trk laws.

              i
Bon.   Clint Barham,   page   9




          .'Ia aaawcr to pour third question you arc re8pcot-
?tiiY adVi86d that it 18 thC OpiniOn Of this dCp&G¶Cat that
the board Of trU8tCC8 8hoti4 OC.IlVCa8 the return8 Of trU8tCC
cleotions of ln4cpcadcnt SC3001 distriots having 8OhOla8tiO8
0r 500 or more.
                                       Very truly your8